Case 8:20-cv-02104-VMC-CPT Document 19-1 Filed 11/02/20 Page 1 of 7 PageID 58




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 MIR FOOD MART, and
 MIR F. MOURIN, an Individual,

                    Plaintiffs,
                                                    CASE NO.: 8:20-cv-2104-T-33CPT
         v.

 UNITED STATES OF AMERICA,

                    Defendant.


        PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO PERMIT
                      DISCOVERY AND TO AMEND THE
                CASE MANAGEMENT AND SCHEDULING ORDER

       The Plaintiffs, Mir Food Mart and Mir F. Mourin, an Individual, file this Memorandum in

Support of their Motion to Permit Discovery and to Amend the Case Management and Scheduling

Order and ask that the Court grant said motion.

I.     INTRODUCTION

                                  Summary of the Plaintiff’s Position

       This matter is brought for a trial de novo Judicial Review pursuant to 7 U.S.C.

§2023(a)(13)-(15), and not as a part of the Administrative Procedure Act’s Judicial Review of an

agency action (5 U.S.C. §702). The Judicial Review of a USDA SNAP retailer disqualification

contemplated by Congress operates under a different framework than 5 U.S.C. §702 in that

Congress specifically sets out that these Judicial Reviews do not operate within the limited scope

of the Administrative Record, and that District Courts have trial de novo jurisdiction over the case.

See 7 U.S.C. §2023(a)(15). The difference between this Judicial Review and those conducted

under the APA is that there has not been an evidentiary hearing in these proceedings, there are no

administrative law judges involved in this action, nor has there been an opportunity for cross


                                              Page 1 of 7
Case 8:20-cv-02104-VMC-CPT Document 19-1 Filed 11/02/20 Page 2 of 7 PageID 59




examination of the Department’s evidence until the Judicial Review.

       As such, the parties are not necessarily going to file a motion for summary judgment, as

the presence of disputed material facts may warrant the disposition of this matter at trial. In the

interest of judicial economy (and to avoid filing unnecessary 56(d) declarations in the event the

Defendant chooses to file a motion for summary judgment), this matter is best set for a traditional

discovery schedule with dispositive motions and trial (where appropriate) thereafter.

II.    CASE HISTORY

       The Supplemental Nutrition Assistance Program (SNAP), formerly known as the “Food

Stamp Program,” is responsible for providing monetary benefits to poor families for the sole

purpose of permitting them to purchase food, and is codified at 7 U.S.C. §§2011-2036(c). The

United States Department of Agriculture is tasked with overseeing the program, which in pertinent

part involves the authorization and disqualification of participating SNAP retailers. The Plaintiffs

were an authorized SNAP retailer prior to this matter.

       In 2019, the Plaintiff was due up for a five (5) year re-authorization, and accordingly, the

Defendant (acting through the USDA, Food and Nutrition Service) sent a reauthorization request.

The Plaintiffs timely and appropriately submitted a re-authorization application to the Defendant

through FNS’s online system.

       On June 15, 2020, the Defendant, through the FNS, sent a letter to the Plaintiffs (the

“Withdrawal Letter”) stating “Food and Nutrition Service (“FNS”) has withdrawn your

authorization to participate as a retailer in the SNAP. FNS has determined that your firm does not

meet the store eligibility criteria for accepting SNAP benefits. Therefore, the following location

is withdrawn.” The Withdrawal Letter continued, “This determination is based on information

provided either on your re-authorization application and/or information obtained from a visit to



                                            Page 2 of 7
Case 8:20-cv-02104-VMC-CPT Document 19-1 Filed 11/02/20 Page 3 of 7 PageID 60




your Store on February 29, 2020. Your firm fails to meet the inventory requirements under

Criterion A because your store does not carry three stocking units in at least three varieties of foods

in the dairy product staple food category(s). Your firm also fails to meet Criterion B because your

firm’s staple food sales comprise 50 percent or less of your annual gross retail sales. . . .FNS

considered your store’s eligibility under the need for access provision at 7 CFR 278.1(b)(6) and

determined that your firm does not qualify for SNAP authorization under this provision. ”

        In particular, the Withdrawal Letter stated that the Plaintiffs lacked adequate dairy

inventory to participate in the program. During the subsequent Administrative Review, the

Plaintiffs asserted that they did have sufficient inventory, as they always have in the past and

contested the Withdrawal Letter. Nevertheless, the Defendant persisted and upheld the withdrawal

of the Plaintiffs as a qualified SNAP retailer. As a result, the store stands to lose a considerable

portion of its gross revenue (including revenue derived from SNAP) and a substantial portion of

its clientele.

        Throughout the entirety of the Administrative Proceedings, the Plaintiff had no access to

the Administrative Record at all, which is the practice of the Defendant. Furthermore, it is

typically not be provided to the Plaintiffs until after this Judicial Appeal is filed. The proceedings

administratively to this point have been informal in nature, bereft of a formal Administrative

Record and without the benefit of an Administrative Law Judge or an evidentiary presentation (or

opportunity to rebut).

        The Plaintiffs require discovery to issue subpoenas to vendors (as necessary), depose the

Defendant’s subcontractor responsible for the Store Visit Report (upon which the Department

based its inventory evaluation), in addition to such other Agency personnel as necessary based

upon the administrative record, and to adequately prepare their case and present their claim to the



                                              Page 3 of 7
Case 8:20-cv-02104-VMC-CPT Document 19-1 Filed 11/02/20 Page 4 of 7 PageID 61




Court as contemplated by the statute.

III.   STATUTORY STRUCTURE & LEGAL ARGUMENT

       As noted in 7 U.S.C. §2023, this Judicial Review is not the average Administrative

Procedures Act appeal. See Ramirez vs. United States, 514 F.Supp 759, 763 (D.P.R. 1981):

               “The trial de novo provision of 7 U.S.C. Sec. 2023 is broader than the
       review standard provided in the Administrative Procedure Act, 5 U.S.C. Sec
       500 et seq., since it requires the Court to examine all the issues raised and not
       merely to determine whether the administrative findings are supported by
       substantial evidence on the record. The Court must reach its own factual and
       legal conclusions and is not limited to matters considered in the administrative
       proceedings.” Citing Modica vs. United States, 518 F.2d 374, 376 (5th Cir.
       1975). See also Saunders vs. U.S., 507 F.2d 33, 36 (6th Cir. 1974) (holding
       that §2023 requires a reexamination of the entire matter in which the Court
       should make its own findings of fact.)

       A structural comparison of 5 U.S.C. Chapter 7 Judicial Review and 7 U.S.C. §2023 lays

bare the differences between Congress’ approach to standard Administrative Practice Act Judicial

Reviews and the review presently before the Court. The APA’s Judicial Review scope is set out

in 5 U.S.C. §706:

                   “To the extent necessary to decision and when presented, the reviewing
           court shall decide all relevant questions of law, interpret constitutional and
           statutory provisions, and determine the meaning or applicability of the terms of
           an agency action. The reviewing court shall—

           1. compel agency action unlawfully withheld or unreasonably delayed; and

           2. hold unlawful and set aside agency action, findings, and conclusions found
              to be—

                A. arbitrary, capricious, an abuse of discretion, or otherwise not in
                   accordance with law;

                B. contrary to constitutional right, power, privilege, or immunity;

                C. in excess of statutory jurisdiction, authority, or limitations, or short of
                   statutory right;

                D. without observance of procedure required by law;


                                            Page 4 of 7
Case 8:20-cv-02104-VMC-CPT Document 19-1 Filed 11/02/20 Page 5 of 7 PageID 62




                 E. unsupported by substantial evidence in a case subject to sections 556
                    and 557 of this title or otherwise reviewed on the record of an agency
                    hearing provided by statute; or

                 F. unwarranted by the facts to the extent that the facts are subject to trial
                    de novo by the reviewing court.

                   In making the foregoing determinations, the court shall review the
           whole record or those parts of it cited by a party, and due account shall be taken
           of the rule of prejudicial error.”

       This regulation specifically lists the circumstances under which the Court may take action,

limiting the review to the record alone. Conversely, 7 U.S.C. §2023 sets no specific circumstances

or findings that the Court needs to make in a 7 U.S.C. §2023(a)(15), save for the “validity” of the

application denial. The language of 7 U.S.C. §2023(a)(13)-(16) reads as follows:

          “(13) If the store, concern, or State agency feels aggrieved by such final determination,
          it may obtain judicial review thereof by filing a complaint against the United States in
          the United States court for the district in which it resides or is engaged in business, or,
          in the case of a retail food store or wholesale food concern, in any court of record of
          the State having competent jurisdiction, within thirty days after the date of delivery or
          service of the final notice of determination upon it, requesting the court to set aside such
          determination.

          (14) The copy of the summons and complaint required to be delivered to the official or
          agency whose order is being attacked shall be sent to the Secretary or such person or
          persons as the Secretary may designate to receive service of process.

          (15) The suit in the United States district court or State court shall be a trial de novo by
          the court in which the court shall determine the validity of the questioned administrative
          action in issue, except that judicial review of determinations regarding claims made
          pursuant to section 2025(c) of this title shall be a review on the administrative record.

          (16) If the court determines that such administrative action is invalid, it shall enter such
          judgment or order as it determines is in accordance with the law and the evidence.”

       The language within subsection (a)(15) indicates that only claims under 2025(c) (which is

unrelated to this case, although does involve administrative law judges) are to be reviewed on the

record alone, implying that the District Court (and thus discovery) is intentionally not limited to

the A.R. Furthermore, Congress’ choice in the phrase “trial de novo” indicates that Congress


                                             Page 5 of 7
Case 8:20-cv-02104-VMC-CPT Document 19-1 Filed 11/02/20 Page 6 of 7 PageID 63




intended the District Court to conduct the matter as it would any normal civil litigation, with the

discovery tools, dispositive motions and trial afforded to such cases.

       Therefore, it is the Plaintiffs’ belief that this matter is best set for a regular discovery,

dispositive motion and trial schedule.

V.     CONCLUSION

       For the foregoing reasons, it is respectfully requested that the Court set an appropriate

discovery schedule, so as to avoid any unnecessary delays or wasted judicial resources that may

be associated with the presently set Case Management and Scheduling Order.

Dated: November 2, 2020                              Respectfully submitted,


                                                     METROPOLITAN LAW GROUP, PLLC

                                                     /s/ Andrew Z. Tapp
                                                     ANDREW Z. TAPP, ESQ.
                                                     Florida Bar No.: 68002
                                                     1971 W. Lumsden Road, #326
                                                     Brandon, Florida 33511-8820
                                                     (813) 228-0658
                                                     Andrew@Metropolitan.Legal

                                                     COUNSEL FOR PLAINTIFFS




                                            Page 6 of 7
Case 8:20-cv-02104-VMC-CPT Document 19-1 Filed 11/02/20 Page 7 of 7 PageID 64




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 2, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

to the following:

       E. Kenneth Stegeby
       Assistant U.S. Attorney
       Kenneth.Stegeby@usdoj.gov

                                                   /s/ Andrew Z. Tapp
                                                   ANDREW Z. TAPP, ESQ.
                                                   Florida Bar No.: 68002




                                          Page 7 of 7
